J-S54031-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
            v.                          :
                                        :
                                        :
ADAM STIDFOLE                           :
                                        :
                  Appellant             :   No. 449 MDA 2020

          Appeal from the PCRA Order Entered February 4, 2020
    In the Court of Common Pleas of Mifflin County Criminal Division at
                     No(s): CP-44-CR-0000677-2016

BEFORE: NICHOLS, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                     FILED FEBRUARY 25, 2021

      Adam Stidfole (“Stidfole”) appeals from the Order denying his first

Petition for relief filed pursuant to the Post Conviction Relief Act (“PCRA”).

See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      In or about September 2016, Mifflin County Children and Youth

(“CYS”) received two reports regarding the care of a 10-year-old girl (“the

victim”). The first report indicated that the victim was being left alone with

Stidfole, who was not the victim’s father or an appropriate caretaker. The

second report indicated that the victim was overheard talking about having

sex with Stidfole and watching pornography. CYS caseworker Hannah Wert

(“Wert”) investigated the allegations, and reported the matter to the

Pennsylvania State Police.

      State Trooper Shane Varner (“Trooper Varner”) was assigned to

investigate the case.     As a part of his investigation, Trooper Varner
J-S54031-20


interviewed Stidfole, and arranged for the victim to be interviewed by a

specialist with the Children’s Advocacy Center. After the interviews, Trooper

Varner filed a Criminal Complaint, accusing Stidfole of various sexual

offenses relating to the unlawful touching of the victim’s vagina.

        On September 18, 2017, following a trial, a jury found Stidfole guilty

of one count each of aggravated indecent assault and corruption of minors,

and three counts each of unlawful contact with a minor and indecent

assault.1   On December 15, 2017, the trial court sentenced Stidfole to an

aggregate term of 25 to 50 years in prison.2 Stidfole did not file any post-

sentence motions or a direct appeal.

        On May 7, 2018, Stidfole, pro se, filed the instant PCRA Petition. The

PCRA court appointed Justin P. Miller, Esquire (“Attorney Miller”), as counsel

for Stidfole.    On August 5, 2019, Attorney Miller filed an Amended PCRA

Petition. Following a hearing, on February 4, 2020, the PCRA Court entered

an Order denying Stidfole’s Amended PCRA Petition.

        On March 5, 2020, Stidfole filed an Application for leave to proceed in

forma pauperis (“IFP”) on appeal (“Application for IFP Status”). On March

10, 2020, the PCRA court granted Stidfole’s Application for IFP Status, and

____________________________________________


1   See 18 Pa.C.S.A. §§ 3125(a)(7), 6301(a)(1)(ii), 6318(a)(1), 3126(a)(7).

2 On March 6, 2018, the trial court entered an “Amended Sentence” to
correct the numbering of the counts on the December 15, 2017, sentencing
Order. Stidfole’s sentence remained the same.



                                           -2-
J-S54031-20


Stidfole filed a counseled Notice of Appeal from the February 4, 2020, Order

denying his Amended PCRA Petition.             Stidfole subsequently filed a court-

ordered Pa.R.A.P. 1925(b) Concise Statement of matters complained of on

appeal.

       On April 23, 2020, this Court entered an Order stating that Stidfole’s

March 10, 2020, Notice of Appeal was filed outside of the 30-day appeal

period,3 and directing Stidfole to show cause why his appeal should not be

quashed as untimely.        On May 18, 2020, Attorney Miller filed a Response

with this Court.

       In his Response, Attorney Miller claims that he had mailed Stidfole’s

Notice of Appeal with the Application for IFP Status; both documents were

delivered to the Mifflin County Clerk of Courts on March 5, 2020; the Mifflin

County Clerk of Courts time-stamped his Application for IFP Status on March

5, 2020; and a breakdown in court operations caused the Notice of Appeal

not to be time-stamped on March 5, 2020, and to be untimely filed on March

10, 2020. Attorney Miller attached to his Response a letter from the Mifflin

County Clerk of Courts, indicating that the Clerk of Courts had received

Stidfole’s Notice of Appeal on March 5, 2020, but waited to time-stamp and

file it until March 10, 2020, after the PCRA court had granted his Application


____________________________________________


3See Pa.R.A.P. 903(a) (stating that a notice of appeal “shall be filed within
30 days after the entry of the order from which the appeal is taken.”).



                                           -3-
J-S54031-20


for IFP Status. This Court subsequently discharged the Rule to show cause,

and referred the timeliness issue to the merits panel.

      This Court has held that “[a]bsent a breakdown in the operations of

the court, time limitations on the taking of appeals are strictly construed and

cannot be extended as a matter of grace.” Commonwealth v. Valentine,

928 A.2d 346, 349 (Pa. Super. 2007) (brackets, quotation marks and

citation omitted).   Pennsylvania Rule of Appellate Procedure 905 provides

that “[u]pon receipt of the notice of appeal, the clerk [of courts] shall

immediately stamp it with the date of receipt, and that date shall constitute

the date when the appeal was taken, which date shall be shown on the

docket.” Pa.R.A.P. 905.

      Here, the Mifflin County Clerk of Courts received Stidfole’s Notice of

Appeal on March 5, 2020, and failed to stamp it with the date of receipt.

Had the Clerk of Courts stamped Stidfole’s Notice of Appeal when it was

received, in accordance with Rule 905, Stidfole’s Notice would have been

timely filed. Thus, we conclude that a breakdown in court operations caused

Stidfole’s Notice of Appeal to be untimely filed. See id.; see also Nagy v.

Best Home Servs., Inc., 829 A.2d 1166, 1168 (Pa. Super. 2003) (finding a

breakdown in court operations where the appellant deposited his notice of

appeal with the trial court’s Prothonotary within the 30-day period, and the

Prothonotary failed to time-stamp and docket the notice of appeal when it

was received); accord Commonwealth v. Alaouie, 837 A.2d 1190, 1192


                                     -4-
J-S54031-20


(Pa. Super. 2003). Accordingly, we have jurisdiction to consider Stidfole’s

claims on appeal.

      On appeal, Stidfole raises the following issues for our review:

      1. Whether the [PCRA] court committed an abuse of discretion
      and/or error of law in not finding [Stidfole’s] trial counsel
      ineffective for the following reasons:

            a. Failing to challenge the qualifications of the [victim’s]
            therapist;

            b. Failing to raise a taint objection;

            c. Failing to obtain complete discovery;

            d. Failing to cross-examine witness [] Wert; and

            e. Failing to call defense witnesses.

Brief for Appellant at 4.

      “The standard of review of an order [denying] a PCRA petition is

whether that determination is supported by the evidence of record and is

free of legal error.”   Commonwealth v. Weimer, 167 A.3d 78, 81 (Pa.

Super. 2017). “The PCRA court’s findings will not be disturbed unless there

is no support for the findings in the certified record.” Id. (citation omitted).

      In each of Stidfole’s claims, he argues the ineffectiveness of his trial

counsel. To prevail on a claim of ineffective assistance of counsel under the

PCRA, a petitioner must plead and prove, by a preponderance of the

evidence,   that    counsel’s   ineffectiveness   “so   undermined   the   truth-

determining process that no reliable adjudication of guilt or innocence could

have taken place.” 42 Pa.C.S.A. § 9543(a)(2)(ii). Specifically, a petitioner

                                       -5-
J-S54031-20


must establish, first, that “the underlying claim has arguable merit; second,

that counsel had no reasonable basis for his action or inaction; and third,

that [the a]ppellant was prejudiced.” Commonwealth v. Charleston, 94

A.3d 1012, 1020 (Pa. Super. 2014). “A PCRA petitioner must address each

of these prongs on appeal.” Commonwealth v. Wholaver, 177 A.3d 136,

144 (Pa. 2018). Counsel is presumed to be effective and the burden is on

the appellant to prove otherwise.   Commonwealth v. Hannible, 30 A.3d

426, 439 (Pa. 2011).      A failure to satisfy any prong of the test for

ineffectiveness will require rejection of the claim.     Commonwealth v.

Martin, 5 A.3d 177, 183 (Pa. 2010).

     In his first claim, Stidfole argues that his trial counsel was ineffective

in presenting his objection to the Commonwealth’s request to present the

victim’s testimony by way of contemporaneous alternative testimony. Brief

for Appellant at 10-11.   According to Stidfole, his trial counsel “made no

effort to challenge the contemporaneous alternative testimony,” and

ineffectively questioned the victim’s therapist, Dionne Sterner (“Sterner”),

who testified in favor of the contemporaneous alternative testimony,

regarding her qualifications. Id. at 10-11.

     Our review of the record discloses that Stidfole’s trial counsel objected

to the contemporaneous alternative testimony, and objected to Sterner’s

ability to testify regarding the necessity of the victim testifying via

contemporaneous alternative testimony. See N.T., 9/12/17, at 3-4, 11-12;


                                    -6-
J-S54031-20


N.T., 1/27/20, at 6-7.      The trial court overruled both objections.   N.T.,

9/12/17, at 13; Order, 9/15/17. Moreover, Stidfole’s trial counsel explained

at the PCRA hearing that Sterner testified regarding her qualifications, and

that he did not see any reason to challenge her qualifications.          N.T.,

1/27/20, at 7, 27-28. Indeed, in its Opinion, the PCRA court states that it

“found [Sterner] to be qualified to discuss the victim’s [mental health]

treatment.”    PCRA Court Opinion, 2/4/20, at 3.       Thus, we agree that

Stidfole’s underlying claim lacks arguable merit, and that his trial counsel

had a reasonable basis for his actions.           See Charleston, supra.

Accordingly, this claim fails.

      In his second claim, Stidfole argues that his trial counsel was

ineffective in failing to object to the victim’s testimony at trial on the

grounds that her testimony was tainted.        Brief for Appellant at 11-12.

Stidfole states that there was “possible taint based on the witness’s age and

suggestive interviews,” and that his trial counsel should have obtained the

transcripts from the interviews of the victim, and certain CYS records, which

may have shown that the victim’s testimony was tainted.           Id. at 12

(emphasis added).

      Here, Stidfole has not presented any evidence supporting his claim

that the interviews of the victim were “suggestive,” that the victim was

susceptible to suggestion, or that the victim testified falsely.     Indeed,

Stidfole failed to produce any records from CYS, or any transcripts from


                                     -7-
J-S54031-20


interviews of the victim, in support of his claim. Lacking any evidence that

the victim’s testimony was tainted, Stidfole’s claim that his trial counsel was

ineffective for failing to raise an objection regarding tainted testimony fails.

See Commonwealth v. Brown, 872 A.2d 1139, 1150 (Pa. 2005) (stating

that “trial counsel cannot be deemed ineffective for failing to present [certain

evidence at trial,] when there was no such evidence of record.”). Further,

Stidfole’s trial counsel testified at the PCRA hearing that he had obtained

records from CYS, and there was nothing in the records that indicated the

victim’s testimony may have been tainted. N.T., 1/27/20, at 9-10, 29-31.

Accordingly, we conclude that Stidfole’s underlying claim lacks merit, and

Stidfole failed to establish the lack of a reasonable basis for his trial

counsel’s actions. See Charleston, supra. Accordingly, this claim fails.

      In his third claim, Stidfole argues that his trial counsel was ineffective

in failing to obtain CYS records regarding the victim. Brief for Appellant at

12-13. According to Stidfole, CYS possesses records showing that the victim

      has made similar accusations against other individuals, all of
      which were determined to be unfounded or otherwise dismissed
      by the relative agencies; [t]hat [the victim] was coerced to
      name [Stidfole] as a perpetrator by investigators, counselors,
      therapists, and others charged with her well-being; and that the
      [victim] made statements to relevant caseworkers tending to
      cast doubt on the truth of her testimony at trial.

Id. at 12.

      Again, Stidfole failed to present any evidence in support of his third

claim. Stidfole has not presented any records from CYS, or testimony from


                                     -8-
J-S54031-20


any “investigators, counselors, therapists, or others charged with [the

victim’s] well-being,” that would support his allegation.            Lacking any

evidence that CYS possessed these records, Stidfole’s claim that trial counsel

was ineffective for failing to obtain them lacks merit. See Brown, supra.

Because Stidfole’s underlying claim lacks merit, his third ineffectiveness

claim fails. See Charleston, supra.

      In his fourth claim, Stidfole argues that his trial counsel was ineffective

in failing to cross-examine Wert at trial.          Brief for Appellant at 13-14.

Stidfole claims that “[h]ad trial counsel obtained copies of the CYS records

and properly evaluated them, he could have developed a line of questioning

designed to undermine the witness’s credibility and elicited facts that would

have bolstered the credibility of [Stidfole’s] denial of wrongdoing or

criminality.” Id. at 14.

      Here, Stidfole again failed to present any evidence to support his claim

that CYS had documents in its possession that could have impeached Wert’s

credibility   or   bolstered   Stidfole’s   credibility.   See    Brown,   supra.

Additionally, Stidfole’s trial counsel testified at the PCRA hearing that he

believed there would be no benefit to cross-examining Wert because “she

didn’t testify to anything on direct that was harmful or incriminating to []

Stidfole.”    N.T., 1/27/20, at 32; accord id. at 13.            We conclude that

Stidfole’s underlying claim lacks arguable merit. Further, Stidfole failed to




                                        -9-
J-S54031-20


establish that his trial counsel lacked a reasonable basis for his actions. See

Charleston, supra. Accordingly, this claim fails.

      In his fifth claim, Stidfole argues that his trial counsel was ineffective

in failing to call character witnesses at trial to testify on his behalf. Brief for

Appellant at 14-15. Stidfole argues that he provided his trial counsel with a

list of witnesses who would have testified regarding his good character, and

that trial counsel failed to interview any of the witnesses, or present their

testimony at trial. Id.

             The failure to call character witnesses does not constitute
      per se ineffectiveness. In establishing whether defense counsel
      was ineffective for failing to call witnesses, appellant must
      prove: (1) the witness existed; (2) the witness was available to
      testify for the defense; (3) counsel knew of, or should have
      known of, the existence of the witness; (4) the witness was
      willing to testify for the defense; and (5) the absence of the
      testimony of the witness was so prejudicial as to have denied the
      defendant a fair trial.

Commonwealth v. Treiber, 121 A.3d 435, 463-64 (Pa. 2015) (citation and

paragraph break omitted).

      Here, Stidfole has not asserted that any of the alleged witnesses were

available to testify at trial, or explained how the absence of this testimony

caused him prejudice. See id. Moreover, Stidfole’s trial counsel testified at

the PCRA hearing that “[p]resenting character testimony would have

potentially opened the door for the Commonwealth to bring in things that we

didn’t want brought in….” N.T., 1/27/20, at 22. Trial counsel explained that

Stidfole had a prior criminal record for offenses similar to the ones for which


                                      - 10 -
J-S54031-20


he was on trial, and counsel was concerned that the Commonwealth would

have cross-examined Stidfole regarding these convictions if he presented

good-character evidence. Id. at 34. We conclude that Stidfole’s underlying

claim lacks arguable merit. Further, Stidfole failed to demonstrate that his

trial counsel lacked a reasonable basis for his actions.    See Charleston,

supra; Treiber, supra; see also Commonwealth v. Hull, 982 A.2d 1020,

1023 (Pa. Super. 2009) (stating that “[c]ounsel has a reasonable, strategic

basis for not calling character witnesses if he has a legitimate reason to

believe   that   the   Commonwealth   would   cross-examine   the      witnesses

concerning bad-character evidence.”). Accordingly, this claim fails.

      Based on the foregoing, we affirm the PCRA court’s Order.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/25/2021




                                    - 11 -